Title: Enclosure B: Extracts from the Secretary of War’s Letters to the Late Major General Greene, [10 July 1782–22 January 1783]
From: Lincoln, Benjamin
To: Greene, Nathanael



July 10th. 1782.

“The sufferings of your troops have impressed me with the deepest concern, and the very painful sensations, which your relation of them excites, are powerfully enhanced, that these distresses should have been the lot of an army, not only entitled, by special contract, to better fare, but whose meritorious and gallant exertions under the most extreme difficulties, merited a very different fate; mine is the unhappy station, in which I must hear complaints, without having it in my power to redress the grievances.”
“September 30th 1782.
“The moment you have taken your determinations, what troops you will retain, I wish to be informed, whether they can, or cannot be supplied with clothing, with you; of this, I suppose, there will be no doubt, in case Charleston should be evacuated—indeed, we had almost better give any price, than think of sending it from here. We have met with so many losses and delays, that we have little hope of success, should it be again attempted; however, if the clothing cannot be had with you, it must go from hence.”
November 5th 1782.
“If the whole (the army) are to remain, and Charleston is not left by the British, large supplies must be immediately forwarded—if it should be evacuated, I hope, we shall have it in our power to procure the necessary articles of clothing in that town. On these matters, I wish for the earliest information.”
“December 1st 1782.
“I trust, you will be enabled to furnish an ample supply of clothing for the troops, from the Warehouses in Charleston, as I mentioned to you in a former letter.”
“If clothing cannot be supplied there, I hope, we shall be in a capacity to afford you a considerable supply from Virginia, which, I think, might be speedily forwarded, in coasting craft, to Charleston.”
“December 16th 1782.
“I am exceedingly obliged by your attention to the arrangement, and by the manner, in which you have conducted it—I am equally so, by your care in procuring clothing for the troops, which has happily relieved me from an anxiety, that has long oppressed me. Mr. Morris will honor your draughts—he appears to be well satisfied with the steps, which you have taken.”
“April 2nd 1783.
“The idle surmise, you mention, has not reached us—nor do I suppose it ever will; but should any one presume to echo the malicious whisper, you may be assured, that the most pointed contradiction shall suppress it.”

Extract of a letter from the Secretary at War to the Commander in Chief.
“January 22d. 1783.
“Clothing has been purchased for the Southern Army, by General Greene, who advises the Superintendant of Finance, that he has drawn bills on him for the amount. This circumstance will enable us to order a quantity of clothing, which had been purchased in Virginia, to the main Army.”
Extracts from the Records in the War Office.

January 20th 1791.
H. Knox, Secry at War.

